DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments from the response filed on 30 November 2020 have been fully considered and will be addressed below in the order in which they appeared.

Drawing and claim objections are considered resolved and withdrawn.

Applicant’s argument, concerning the effective filing date of Patent McKibben et al. (US 10,344,502) is February 4, 2016. Applicant’s assertion based on publication date is incorrect. No exception applies. Mckibben patent reference is more than a year before the effective filing date of the instant application. The reference of McKibben is available as 102(a)(1) reference. The argument is unpersuasive.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 15-17 and 21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over McKibben et al. (US 10,344,502) in view Poppell (US 7,516,632). Lomicka et al. (US 9,335,056)
 
Regarding claim 15. McKibben et al. discloses A retrofit kit (Fig.6 retro fit kit; McKibben et al.) for use with the method of claim 1, the retrofit kit comprising: 
A path (140, c.3, l.5 housing assy; McKibben et al.) configured to be positioned in the channel member of the mounting assembly, the conduit including a coupling feature configured to engage a corresponding coupling feature of the mounting assembly; 
a including wire harness (broadly any collection of wiring the first plurality of wires (121,125; McKibben et al.), 

a base plate (412; McKibben et al.) including an opening and, wherein the header sensor assembly includes a positioning flange (416: McKibben et al.), wherein the positioning flange is configured to engage one of an edge or a sidewall of the header bracket to aid in positioning of the base plate; 
a first mounting device (410; McKibben et al.)  operable to couple the base plate with the header bracket; the latchbolt sensor (117; McKibben et al.), wherein the latchbolt sensor is movably mounted to the base plate, wherein the latchbolt sensor is operable to transmit latchbolt signals in response to movement of a component of the latchbolt assembly relative to a sensing region of the latchbolt position sensor, wherein the sensing region is aligned with an opening in the base plate; a first coupling device operable to selectively retain the latchbolt position sensor in each of a plurality of positions relative to the base plate; and a first mating connector in communication with the latchbolt position sensor, wherein the first mating connector is configured to matingly engage the first wire harness connector to electrically connect the first plurality of wires and the latchbolt position sensor; and the control assembly, wherein the control assembly comprising comprises: 
a housing including a first set of rails (414: McKibben et al.)  operable to slidably engage a first set of passages formed in the channel member; the controller (119; McKibben et al.) mounted to the housing; and 
a second mating connection (wired connection c.3, l.13-42; McKibben et al.) in communication with the controller, wherein the second mating connector is configured to matingly engage the second wire harness connection to electrically connect the first 
McKibben et al. does not disclose: a conduit configured to be positioned in the channel member of the mounting assembly, the conduit including a coupling feature configured to engage a corresponding coupling feature of the mounting assembly
Poppell teaches a conduit (62, bracket; Poppell) configured to be positioned in the channel member of the mounting assembly, the conduit including a coupling feature configured to engage a corresponding coupling feature of the mounting assembly for the purpose of attachment and routing of wiring.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McKibben et al. with a conduit as taught by Poppell for the expected benefit of easy mounting and added protection of vulnerable wiring.  
McKibben et al. does not disclose: a first wire harness connector, and 
a second wire harness connector in communication with the first wire harness connector via the first plurality of wires, wherein the first plurality of wires is configured to be received in the conduit and to extend through a length of the conduit; 
Lomicka et al. teaches wiring harnesses with connectors for the purpose of electrically connecting electrical components.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McKibben et al with using connectors in the wiring as taught by Lomicka et al. for the expected benefit of making wired connections of 

Regarding claim 16. The combination of McKibben et al., Poppell, and Lomicka et al.  makes obvious The retrofit kit of claim 15, wherein the control assembly further comprises a wireless communication device (119 to 117; McKibben et al ) in communication with the controller, and an onboard power supply (97; McKibben et al.) operable to supply electrical power to the wireless communication device and the controller; and wherein the controller is further operable to transmit, via the wireless communication device, wireless signals related to the extended/retracted position of the latchbolt.

Regarding claim 17. The combination of McKibben et al., Poppell, and Lomicka et al.  makes obvious The retrofit kit of claim 15, further comprising a strike (127, 132; McKibben et al.) operable to engage the latchbolt, the strike including a magnet (1206; McKibben et al.)having a magnetic field; wherein the header sensor assembly further includes a magnetometer (Abstract, magnetic sensor; McKibben et al. )mounted to the baseplate and in communication with the first mating connector; wherein the magnetometer is configured to sense the magnetic field and to transmit door position signals related to the sensed magnetic field; and wherein the controller is further operable to determine a door-open/door-closed position based at least in part upon door position signals(Abstract; McKibben et al.)  received from the magnetometer.

Regarding claim 21. The combination of McKibben et al., Poppell, and Lomicka et al.  A method of retrofitting (Fig.6 retro fit kit; McKibben et al.)  an exit device, the method comprising: 
installing a control assembly to the exit device, wherein the control assembly includes a housing (base houses, 412; McKibben et al.) assembly and a controller(119; McKibben et al.) mounted to the housing assembly, and wherein installing the control assembly includes mounting the housing assembly to the exit device; installing a header sensor (117 sensor attached to header; McKibben et al.) assembly to the exit device, wherein the header sensor assembly includes a latchbolt sensor (117; McKibben et al.), and wherein the latchbolt sensor transitions states in response to movement of a latchbolt of the exit device between a latchbolt-extended position and a latchbolt-retracted position; and 
installing a wire management assembly to the exit device, wherein the wire management assembly comprises a first plurality of wires (c.3, l.13-42; McKibben et al.), wherein installing the wire management assembly includes connecting the first plurality of wires with the control assembly and the header sensor assembly such that the latchbolt sensor is in communication with the controller via the first plurality of wires.

Allowable Subject Matter
Claims 1-14 are allowed.

Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Concerning claims 1-14 individual elements including gathered in a retro fit kit are known, however proper rejection of the method as claimed cannot be justified without the use of improper hindsight to achieve all the limitations of the claimed subject matter. 	
Concerning claim 18, while inertia sensing is common in the latch art, making the combination to include inertia senor would require an explicit teaching to avoid improper hindsight. 
Concerning claims 19-20, while duplication of elements in itself is not novel, additional wiring providing additional function would require explicit teaching in order to make a modification of prior art of record. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/T. L. N./
Examiner, Art Unit 3675


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675